Citation Nr: 0947994	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
exposure to herbicides or vaccinations.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
exposure to herbicides or vaccinations.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as due to 
exposure to herbicides or vaccinations.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as due to 
exposure to herbicides or vaccinations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1957 
to September 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002, September 2003, and 
September 2004 rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

In February 2008 the Board denied the Veteran's claims on 
appeal, as well as the issues of service connection for 
atrial fibrillation, arthritis of the neck, a liver 
condition, and impotence.  The Veteran thereupon submitted an 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court) for the issues of service connection for peripheral 
neuropathy of the bilateral lower and upper extremities.  In 
October 2008, the Court issued an Order granting a Joint 
Motion for Partial Remand to remand the part of the Board's 
decision that pertained to the issues of service connection 
for peripheral neuropathy for both the upper and lower 
extremities bilaterally.  The order of the Joint Motion for 
Remand was in order for the Board to discuss any continuity 
of symptomatolgy.   

In February 2008 the Board remanded the issue of entitlement 
to a higher initial disability rating for degenerative 
arthritis of the right knee, initially rated as 10 percent 
from May 1, 2003 to September 8, 2005, and 20 percent from 
September 8, 2005.  The Board notes that the appeal is still 
pending for that issue.

In August 2007 the Veteran testified at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board finds that further development is warranted for the 
issues on appeal.  The Veteran asserts that his current 
peripheral neuropathy of the lower and upper extremities is 
due to herbicide exposure while serving in the Republic of 
Vietnam or is due to in-service vaccinations.  

In this case, the earliest evidence of diagnosis of 
peripheral neuropathy was in June 1991, fourteen years after 
his separation from service; therefore, the Veteran's 
peripheral neuropathy of the bilateral upper and lower 
extremities can not be presumed due to herbicide exposure.  
The Veteran's peripheral neuropathy does not fit the 
definition of peripheral neuropathy that is required for 
presumptive service connection as due to herbicide exposure 
under 38 C.F.R. §§ 3.307 and 3.309(e).   This is because Note 
2 under 38 C.F.R. § 3.309(e) states that for purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  The Board finds that 
that the Veteran did not have transit peripheral neuropathy 
that appeared within weeks or months of exposure to an 
herbicide agent which resolved within two years of the date 
of onset.  

A careful review of the Veteran's claims file reveals only 
one notation that his peripheral neuropathy possibly began 
during service.  The September 2005 VA examiner noted that 
the Veteran's peripheral neuropathy started with numbness in 
the toes and fingertips while in the military, approximately 
1975, and that it became progressively worse.  The September 
2005 VA examiner diagnosed the Veteran with peripheral 
neuropathy; however, he indicated that it was of an 
undetermined etiology.  Even though the VA examiner wrote by 
way of history that the Veteran's peripheral neuropathy began 
in service, he did not state the source of that information.  
In addition, the VA examiner did not discuss the lack of 
diagnosis or other complaints or symptoms of peripheral 
neuropathy for fourteen years after service.  He also did not 
opine as to whether the Veteran's peripheral neuropathy was 
related to in-service vaccinations.

Accordingly, the Board finds that the Veteran should be 
afforded a VA neurological examination to determine the 
nature and etiology of his claimed peripheral neuropathy of 
the bilateral lower and upper extremities.  The VA examiner 
should specifically offer an opinion as to whether any 
diagnosis of peripheral neuropathy is at least likely as not 
related to in-service herbicide exposure or in-service 
vaccinations.   

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA peripheral nerves examination to 
ascertain the nature and likely etiology 
of the bilateral upper and lower 
extremity peripheral neuropathy.  The 
relevant documents in the claims file 
should be made available to the examiner, 
and the examination report should include 
discussion of the history and assertions.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on review of the case, the VA 
examiner should offer an opinion as to 
whether the Veteran has a current 
diagnosis of peripheral neuropathy of the 
bilateral upper or lower extremities and, 
if so, whether any current diagnosed 
disorder is at least as likely as not due 
to in-service herbicide exposure or in-
service vaccinations.  In rendering 
his/her opinion the examiner should 
specifically discuss the lack of symptoms 
or diagnosis in the fourteen years between 
the Veteran's separation from service and 
the diagnosis of peripheral neuropathy in 
1991.   

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the issues of 
service connection for peripheral 
neuropathy of the bilateral upper and 
lower extremities.  If any benefit sought 
on appeal is not granted, the RO should 
furnish to the Veteran and representative 
an appropriate Supplemental Statement of 
the Case (SSOC), and should afford them 
the appropriate time period for response 
thereto.  

Thereafter, if indicated the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009). 


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

